     Case 2:19-cv-01171-JTM-KWR Document 33 Filed 07/18/19 Page 1 of 1



MINUTE ENTRY
MILAZZO, J.
July 18, 2019


                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


KEVIN M. QUATREVINGT                                CIVIL ACTION


VERSUS                                              NO: 19-1171


JEFF LANDRY, ET AL.                                 SECTION: “H”


                            MINUTE ENTRY

      On July 18, 2019, the Court held a status conference. Plaintiff Kevin
Quatrevingt participated by telephone; Christopher Walters and Jeffery
Wheeler participated on behalf of Defendants Jeff Landry and James LeBlanc;
Cary Menard participated on behalf of Defendant Warren Montgomery; and
Chad Collings and Cody Acosta participated on behalf of Defendants Randy
Smith, Angelina Cook, and Denise Porter. The parties discussed Plaintiff’s
Emergency Motion for Temporary Restraining Order and Preliminary
Injunction (Doc. 27).




                                                    _______

(JS-10:35)
